As filed with the Securities and Exchange Commission on December 3, 2007 Registration No.333-66035 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 4 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEQUA CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 13-1885030 (State or Other Jurisdiction of Incorporation (I.R.S. Employer or Organization) Identification No.) 200 PARK AVENUE NEW YORK, NEW YORK 10166 (212)986-5500 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) KENNETH J. BINDER EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER SEQUA CORPORATION 200 PARK AVENUE YORK, NEW YORK 10166 (212)986-5500 (Name, Address, Including Zip Code, And Telephone Number, Including Area Code, Of Agent For Service) Copy to: JOHN J. DOWLING, III SENIOR VICE PRESIDENT, LEGAL AND CORPORATE SECRETARY SEQUA CORPORATION 200 PARK AVENUE NEW YORK, NEW YORK 10166 (212) 986-5500 TERMINATION OF REGISTRATION This Post-Effective Amendment No. 4 relates to the Registration Statement on Form S-3 (File No. 333-66035) filed on October 23, 1998, and all amendments and supplements thereto, pertaining to the Registrant’s 9% senior notes due 2009 (the “Debt Securities”). The undersigned Registrant hereby removes and withdraws from registration all Debt Securities registered pursuant to this Registration Statement that remain unsold thereunder. Item 16. Exhibits The following document is filed as an exhibit to this Registration Statement: Exhibit Number Description of Exhibit 24.1 Powers of Attorney SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 4 to the Registration Statement on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, state of New York, on this 3rd day of D2007. SEQUA CORPORATION By: /s/ Kenneth J. Binder Kenneth J. Binder Executive Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 4 to the Registration Statement on FormS-3 has been signed below by the following persons in the capacities indicated on this 3rd day of December, 2007. Signature Title * Vice Chairman and Principal Executive Officer Martin Weinstein /s/ Kenneth J. Binder Principal Financial Officer Kenneth J. Binder * Principal Accounting Officer Donna M. Costello * Chairman of the Board and Director Peter J. Clare * Director Allan M. Holt * Director Adam Palmer * Director David Squier /s/ Elliot Wagner Director Elliot Wagner The undersigned, by signing his name hereto, does hereby sign and executive this Post-Effective Amendment No. 4 to the Registration Statement on FormS-3 on behalf of the above-named officers and directors of Sequa Corporation on this 3rd day of December, 2007, pursuant to powers of attorney executed by such officers and directors, which powers of attorney are filed with the Securities and Exchange Commission as an exhibit to this Post-Effective Amendment No. 4 to the Registration Statement on FormS-3. *By: /s/ Elliot Wagner Elliot Wagner INDEX TO EXHIBITS Exhibit Number DescriptionofExhibit 24.1 Powers of Attorney
